DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-4, 9-11, 16-18, and 21-26 are cancelled while claims 1, 8, 15, and 19 are amended. Claims 1, 5-8, 12-15, 19-20, and 27-29 filed 7/20/20 are pending. A backward/forward search of best references was completed as well as an interference search and NPL search, and sufficient prior art was not found.
The best prior art Greeff (Practical E-Manufacturing and Supply Chain Management) discloses capacity and payment historical transaction data. But, the best NPL lacks the limitations of receiving, via POS middleware outside the payment card interchange network; calculating a current transaction count; receiving merchant registration data for the merchant; receiving, by the API platform from one or more payment card interchange networks… wherein the API platform is configured to interoperate with different communication formats of the plurality of POS devices; calculating an average peak transaction count for the merchant for each of a plurality of predetermined time slots. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
The best US prior art Ghosh et al (2015/0154590) teaches payment historical transaction data, a peak transaction count, and a current transaction count. But, the best US prior art lacks the limitations of receiving, via POS middleware outside the payment card 
Regarding dependent claims 18 and 19, the claims are directed to limitations which serve to limit by different advertising video. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1, 5-8, 12-15, 19-20, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural 
Nevertheless, independent claims 1, 8, and 15 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or determining current available capacity for a service provider, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: receiving merchant registration data, receiving historical payment transaction data, transmitting the historical payment transaction data, calculating an average peak transaction count for the merchant, receiving a request to provide a current capacity at the merchant, receiving current transaction data, receiving order data, transmitting the order data, calculating a current transaction count, and updating the current transaction count. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of determining current available capacity for a service provider using these additional elements: a CM/merchant/consumer computing device, API platform, POS middleware, and POS computing devices. Accordingly, the additional elements of a CM/merchant/consumer computing device, API platform, POS middleware, and POS 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a CM/merchant/consumer computing device, API platform, POS middleware, and POS computing devices to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 5 and 12 and 19, the claims are directed to limitations which serve to limit by calculating the average transaction duration and incrementing the capacity count. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6 and 13 and 20, the claims are directed to limitations which serve to limit by extracting a historical transaction start time and historical end time. These claims neither introduce a new abstract idea nor additional limitations which are 
Regarding dependent claims 7 and 14, the claims are directed to limitations which serve to limit by the feedback data representing an accuracy indicator. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 27-29, the claims are directed to limitations which serve to limit by calculating the current transaction count. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Response to Arguments
5.	Applicant’s arguments, filed 7/20/20, with respect to 35 USC 101 have been fully considered, and are not found to be persuasive. With regards to 101, the Examiner respectfully disagrees. The applicant tries to argue that the current claims are an improvement to another technology, however the Examiner respectfully disagrees. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer 
The claims recite a CM/merchant/consumer computing device, API platform, and POS devices, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of detecting transaction patterns. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of determining current available capacity for a service provider (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 




Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687